Citation Nr: 1532742	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUES

1.  Entitlement to an annual clothing allowance for the year 2012 due to use of a back brace.

2.  Entitlement to a clothing allowance for the year 2012 due to use of right and left knee braces.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from July 1972 to July 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 determination issued by the of the Department of Veterans Affairs Medical Center (VAMC) in Birmingham, Alabama that the appellant was not eligible for an annual clothing allowance for the year 2012.  See 38 C.F.R. § 3.810(c)(1) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year.

The issue of entitlement to a clothing allowance for the year 2012 due to use of right and left knee braces addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  

Arising from rating decisions issued by a different AOJ, namely the VA Regional office (RO) in Montgomery, Alabama, the issues of entitlement to service connection for hypertension and left eye glaucoma and cataract, entitlement to an effective date for the 60 percent evaluation for the service-connected coronary artery disease earlier than March 26, 2007, and entitlement to an evaluation in excess of 10 percent for the service-connected right eye disability have been appealed by the Veteran.  However, those issues have not yet been certified to the Board and therefore are not before the Board at this time.


FINDING OF FACT

The Veteran's service-connected low back disability requires a brace which tends to wear or tear his clothing.


CONCLUSION OF LAW

The criteria for establishing entitlement to an annual clothing allowance for the year 2012 based on the use of a back brace have been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With regard to the clothing allowance issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

The Veteran is seeking a clothing allowance for the year 2012, due to additional wear or tear on his clothing from a back brace issued by VA for the purpose of treating the Veteran's service-connected lumbar spine disability.  The Veteran apparently received clothing allowances for his back brace between 2008 and 2011. 

Under 38 U.S.C.A. § 1162, VA will pay a clothing allowance to each veteran who because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the Secretary determines tends to wear out or tear the clothing of the veteran.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments.  38 C.F.R. § 3.810.

The Veteran receives compensation for several service-connected disabilities, including a low back disability.  This disability is not the loss or loss of use of a hand or foot, nor is it a skin condition.  Therefore the question is whether a prosthetic or orthopedic appliance which tends to wear or tear clothing is worn due to the Veteran's service connected disability.

The Veteran filed for a clothing allowance in August 2012.  A December 2012 patient note from a VA certified orthotist/licensed orthotist (CO/LO), states that he fitted the Veteran for a back brace in May 2008, and described the brace as a chair back brace with a rigid metal frame.

In the May 2013 Statement of the Case (SOC), the Program Manager of the Prosthetics and Sensory Aids Service found that the brace was more than four years old and had never been repaired.  Although the wording of the SOC is rather vague and nonspecific, the rationale for the denial appears to be that if the back brace was being worn as prescribed, and to the extent that it was causing irreparable wear and tear on outer garments, it would have been in need of replacement prior to the date of application for clothing allowance.

Inherent in this argument is an admission that back braces can cause wear and tear on clothing, which is the requirement under 38 C.F.R. § 3.810. 

The Veteran asserts that he was using his back brace as directed.  He also asserts that his brace is not a non-custom brace as stated in the November 2012 denial letter, but that it was custom fitted to him by the prosthetics department at the Birmingham VAMC.

The Veteran is competent to attest to the frequency of use of his back brace.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  There is nothing in the record which diminishes his credibility in this regard. 

The Program Manager of the Prosthetics and Sensory Aids Service has provided no rational basis for her conclusion.  Nowhere in the record does it indicate that the Veteran was wearing a non-custom brace with a limited life expectancy.  Even if this was true, however, the argument that the brace should have been replaced early if indeed it was causing wear and tear on clothing is not compelling.  That a back brace issued in 2008 should have worn out prior to 2012 is irrelevant to the question of whether the Veteran's use of the brace in 2012 led to wear and tear on his clothing.  Even if the Veteran did not wear this brace until 2012, he could still be entitled to a clothing allowance for that year.  The Veteran apparently also received a clothing allowance for the same brace in 2008, 2009, 2010, and 2011, which was not addressed in the SOC. 

Just as mere conclusion by a medical doctor is an insufficient basis for a medical opinion, the Program Manager's conclusory statements are similarly inadequate and, therefore, lacking in probative value.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to what weight to assign to the underlying opinion). 

Resolving all reasonable doubt in favor of the Veteran, an annual clothing allowance for the 2012 calendar year is warranted based on the use of a back brace.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a clothing allowance for the year 2012 due to use of a back brace is granted. 

REMAND

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3).

The Veteran is service-connected for right and left knee strains, effective in September 2003.  He has stated that he wears a knee brace on each knee.  A July 2007 VA outpatient treatment note indicates that the Veteran had been issued a large left knee hinged brace.  The Veteran states that he underwent evaluations of his knee braces in May 2012, and in October 2012, and that "VA Forms 20-8992" were generated.  However, the evidence of record does not include the reports of these evaluations or any associated VA form or document; the evidence of record only contains VA treatment records dated up to April 2012.  In addition, the evidence of record does not include any documents relating to the prior grants of any clothing allowance.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since April 2012 must be obtained.  In addition, all documents relating to all clothing allowance claims made by the Veteran between 2007 and 2012 must be included in the evidence of record.

In addition, it does not appear that notice describing VA's duty to notify and assist claimants in substantiating a claim for VA benefits was provided to the Veteran regarding his clothing allowance claim for 2012.

Furthermore, there is no evidence of record that documents the VAMC provided any notice of the actions taken in connection with this claim to the service organization appointed by the Veteran (in September 2003) to represent his interests in matters pending before VA.  This failure has effectively denied the Veteran representation.

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Acknowledge the representation of the Veteran's interests in this matter by the American Legion through written correspondence to that organization's local representative, followed by notice of each and every action taken to date by the VAMC with respect to the clothing allowance claim on appeal.  The Veteran's representative must be invited to offer any evidence or argument in support of the Veteran's entitlement to the benefit sought on appeal. 

3.  All VA treatment records dated since 2012 must be obtained and associated with the claims file.  All clothing allowance evaluations, to include the May 2012 and October 2012 evaluations, and all related VA forms or documents must be associated with the claims file.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records. 

5.  Take the appropriate steps to determine whether the Veteran had been issued a right or left knee brace which qualified for payment of a clothing allowance for the year 2012.  Include a specific description of each brace in the claims file.

6.  After completing any additional notification and/or development action deemed warranted by the record, readjudicate the Veteran's claim, including explicit consideration whether a clothing allowance is warranted for the service-connected right and/or left knee disabilities.

7.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


